Judgment unanimously affirmed. Memorandum: Relator has asserted no reason of practicality or necessity to justify the grant of habeas corpus relief while his appeal from the judgment of conviction is pending (People ex rel. Keitt v McMann, 18 NY2d 257). Absent such a showing, dismissal of the writ was proper (People ex rel. Finney v Follette, 37 AD2d 575; People ex rel. Bray v Deegan, 32 AD2d 940). (Appeal from judgment of Wyoming Supreme Court — habeas corpus.) Present — Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.